BONIN, J.,
concurs with reasons.
|! Every issue raised in Ms. Ladner’s appeal has been resolved against her. I have joined in the opinion, even as to the amount affirmed in general damages. In the usual case, where the plaintiff is trustworthy and the injury persists for 7-1/2 months, I would not ordinarily consider a general award of $7,500.00 adequate compensation. However, it is clear to me from a review of this entire record, that the trial judge awarded her the uppermost amount which he determined would compensate this plaintiff for her pain and suffering. Ms. Ladner’s testimony in so many important parts was simply not credible to the trier of fact.
There are two matters in the majority’s opinion which I think also merit mention.
First we have really side-stepped the issue of how a trial judge as the trier of fact should forthrightly handle credibility issues with witnesses with whom the trial court has continuous or a repetitive dealings and about whom the judge may have a view beyond the evidence. In our circuit we have many courts of specialized jurisdictions 1 in which the judges as triers of fact are likely to encounter many of the same witnesses over and over. Even in the two courts of non-specialized | ¡.general jurisdictions2, the judges are likely to encounter the type of situation as occurred here.
Fortunately here the trial judge was forthright in his reasons and we were able to scrutinize the evidence to determine whether his extra-evidentiary view of Dr. Dyess affected his judgment.
Second, the majority opinion in my view mischaraeterizes Dr. Nutik as “the independent medical examination (IME) physician.” The testimony of Dr. Nutik disclosed that he was engaged by the defendants to examine Ms. Ladner presumably pursuant to La. C.C.P. arts. 1464-1465. He was not appointed by the court and he was not independent of the parties.

. In Orleans Parish five courts always consider facts without a jury: Juvenile, First City, Second City, Municipal and Traffic Court. In Civil District Court, the Domestic Relations Section like the Magistrate Section in Criminal District Court always acts as exclusive trier of fact.


. The 25lh Judicial District Court for the Parish of Plaquemines and the 34th Judicial District Court for the Parish of St. Bernard.